DETAILED ACTION
Response to Amendment
	This Office action is in response to the after-final amendment filed on 10/08/2021, wherein claims 1-5, 9, 17, 19 and 20 are pending.
Allowable Subject Matter
Claims  allowed.
The following is an examiner’s statement of reasons for allowance: The process of claim 1 is allowable over Felice et al., which represents the closest prior art of record and which discloses a similar process using, as the solvent, acetone with or without N-methylpyrrolidone. The solvent can be a dialkyl amide such as dimethylacetamide. However, there is not an obvious reason for one skilled in the art to employ either N,N-DMPA or M3-N,N-DMPA in Felice’s process. Claims 2 and 9 are not disclosed or rendered obvious by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU ANH NGUYEN whose telephone number is (571)270-5454. The examiner can normally be reached M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GWENDOLYN A BLACKWELL can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VU A NGUYEN/Primary Examiner, Art Unit 1762